Case: 2:20-cv-05601-EAS-KAJ Doc #: 18 Filed: 07/21/21 Page: 1 of 1 PAGEID #: 1724




                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

 ANDRE M. RODGERS,

                             Plaintiff,
                                                             Case No. 2:20-cv-5601
                                                             JUDGE EDMUND A. SARGUS, JR.
 v.
                                                             Magistrate Judge Kimberly Jolson

 KILOLO KIJAKAZI, 1
 Commissioner of Social Security,

                             Defendant.


                                                      ORDER

       This matter is before the Court for consideration of the parties’ Joint Motion for Entry of

Judgment and Remand pursuant to sentence four of the Social Security Act, 42 U.S.C. § 405(g),

which is hereby GRANTED. (ECF No. 17.) The Court REMANDS this case for further

proceedings, pursuant to sentence four of 42 U.S.C. § 405(g). Upon remand, the Appeals Council

will vacate all findings in the Administrative Law Judge’s decision, and the Commissioner will

conduct further proceedings and develop the administrative record as necessary, including offering

Plaintiff a new hearing, to determine whether Plaintiff is disabled within the meaning of the Social

Security Act. The Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.



7/21/2021                                     s/Edmund A. Sargus, Jr.
DATE                                          EDMUND A. SARGUS, JR.
                                              UNITED STATES DISTRICT COURT JUDGE




       1
           Pursuant to Fed. R. Civ. P. 25(d) , Kilolo Kijakazi is substituted for Andrew Saul.
